SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiff Edward Tyber timely appeals pro se from a judgment of the District Court entered on September 21, 2001 granting defendants’ motions to dismiss and denying Tyber’s motions for joinder and removal, see Tyber v. Adams, No. 00-4942 (S.D.N.Y. Sept. 21, 2001) (civil judgment). In its September 19, 2001 Order, the District Court adopted Magistrate Judge Theodore H. Katz’s Report and Recommendation, which was entered on June 19, 2001, see Tyber v. Adams, No. 00-4942 (S.D.N.Y. June 19, 2001) (magis*683trate judge’s report and recommendation), recommending that the District Court grant defendants’ motions to dismiss and deny plaintiffs motions for joinder and removal, Tyber v. Adams, No. 00-0942 (S.D.N.Y. Sept. 19, 2001) (order).
On appeal, Tyber argues that the District Court erred by (1) failing to address the systemic denial of competent counsel in family court and the failure there to allow assistance by a non-attorney when a party requests such assistance and is without counsel or has inadequate counsel; (2) dismissing the action for lack of jurisdiction and failing to address the systemic denial of federally protected rights and the procedures that regularly allow orders to be issued ex parte; and (3) dismissing Tyber’s removal petition. Before this Court, Tyber also moves to supplement the record and to join this appeal under Nicholson v. Scoppetta, No. 02-7079(L).
We affirm substantially for the reasons stated by the District Court in its Order entered on September 19, 2001, see Tyber, No. 00-4942 (S.D.N.Y. Sept. 19, 2001) (order), and by the Magistrate Judge in its Report and Recommendation entered on June 19, 2001, see Tyber v. Adams, No. 00-4942 (S.D.N.Y. June 19, 2001) (magistrate judge’s report and recommendation), as adopted by the District Court.
The judgment of the District Court is hereby AFFIRMED. The pending motion to supplement the record and to join this appeal under Nicholson v. Scoppetta, No. 02-7079(L) is DENIED.